MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                       Jul 18 2017, 8:59 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Megan Shipley                                            Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher Murray,                                      July 18, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1611-CR-2485
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana                                         The Honorable Angela Dow
Appellee-Plaintiff.                                      Davis, Judge
                                                         Trial Court Cause No.
                                                         49G16-1605-CM-17251



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2485 | July 18, 2017            Page 1 of 7
                                          Case Summary
[1]   On May 7, 2016, Officer James Perry of the Indianapolis Metropolitan Police

      Department (“IMPD”) responded to a dispatch concerning an argument

      between a male and a female at the Kroger and Hardee’s in Linwood Square

      Mall in Marion County. Officer Perry arrived on the scene and learned from

      the Hardee’s staff that an argument ensued between a male and a female in the

      restaurant and that the male had begun to walk up 10th Street. Officer Perry

      found the male in question, Appellant-Defendant Christopher Murray, and

      began to question him. During their conversation, Officer Perry learned that

      the female in question, Tina Murray, was his wife. Officer Perry then

      conducted a warrant check during which he discovered that there was a

      protective order against Christopher that had been issued earlier that same day.

      Christopher was arrested for violating that protective order.


[2]   Appellee-Plaintiff the State of Indiana (“the State”) subsequently charged

      Christopher with Count I, Invasion of Privacy. Christopher was found guilty as

      charged on October 6, 2016, following a bench trial. Christopher was

      sentenced to 180 days with 170 days suspended and was required to get mental

      health treatment at Midtown during probation. Christopher asserts that the

      State provided insufficient evidence that he knew about the protective order

      before his argument with Tina. Because we disagree, we affirm.



                            Facts and Procedural History

      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2485 | July 18, 2017   Page 2 of 7
[3]   On May 7, 2016, Tina was being harassed by Christopher at the Kroger in

      Linwood Square Mall. After becoming very uncomfortable and nervous, Tina

      began to bang on the doors of the Kroger to get the attention of the guards. She

      asked for their assistance in getting her husband to leave her alone. When the

      guards came to Tina’s aid, she went and hid in the pharmacy of the Kroger.

      While hiding in the Kroger pharmacy, Kroger security called the police and

      officers from the IMPD responded to the scene. At 1:07 pm, these officers

      personally served Christopher with a Protective Order and ordered him off of

      the Kroger lot.


[4]   Later that same day, there was a dispatch concerning a disturbance between a

      male and a female at the Kroger in Linwood Square. The dispatch

      subsequently confirmed that the disturbance had moved to the Hardee’s in that

      same strip mall. Officer Perry responded to the dispatch at approximately

      “1413 hours” or 2:13 pm. Appellant’s App. Vol. II 15. Once on the scene, the

      Hardee’s staff informed Officer Perry about the incident and that the male

      started walking westbound on 10th Street. As Officer Perry walked up 10th

      Street, he found Christopher at the bus stop on East 10th Street and North

      Euclid Avenue. Officer Perry began to question Christopher about the incident

      at Hardee’s and Christopher explained that he was only trying to talk to his wife

      when an argument ensued. While speaking with Christopher, Officer Perry

      completed a warrant check where he found that Christopher had been

      personally served with a protective order earlier that same day. Officer Perry

      then arrested Christopher for violating the protective order.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2485 | July 18, 2017   Page 3 of 7
[5]   The State charged Christopher with Count I, Invasion of Privacy. After a

      bench trial, the trial court found Christopher guilty on that charge. On October

      6, 2016, Christopher was sentenced to 180 days with 170 days suspended.

      Christopher was also required to go to Midtown for mental health treatment

      during probation. On appeal, Christopher asserts that the State provided

      insufficient evidence to prove that he was aware of the protective order before

      the argument with his wife.



                                 Discussion and Decision
[6]   Christopher argues that the State did not provide sufficient evidence to support

      the claim that he knowingly violated the protective order. In reviewing

      questions of sufficiency of the evidence, we do not reweigh the evidence or

      assess the credibility of witnesses. Fleck v. State, 508 N.E.2d 539, 540 (Ind.

      1987). Furthermore, we “will affirm the conviction if evidence of probative

      value exists from which a fact-finder could find the defendant guilty beyond a

      reasonable doubt.” Atwood v. State, 905 N.E.2d 479, 484 (Ind. Ct. App. 2009)

      (citing Scott v. State, 803 N.E.2d 1231, 1237 (Ind. Ct. App. 2004)). “The

      evidence is sufficient if an inference may reasonably be drawn from it to support

      the verdict.” Berry v. State, 4 N.E.3d 204, 206 (Ind. Ct. App. 2014) (citing

      Pickens v. State, 751 N.E.2d 331, 334 (Ind. Ct. App. 2001)). A person is guilty of

      invasion of privacy when he knowingly or intentionally violates a protective

      order put in place to prevent domestic or family violence or an issue involving a

      family or household member. See Ind. Code § 35-46-1-15.1(1).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2485 | July 18, 2017   Page 4 of 7
[7]   Christopher contends that the State did not adequately prove that the he

      knowingly or intentionally violated the protective order as required under

      Indiana Code § 35-46-1-15.1(1). Christopher also alleges that the protective

      order was served to Christopher only after his second argument with Tina.

      Regardless of these arguments, we agree with the trial court’s finding that there

      was sufficient evidence to sustain Christopher’s conviction of Count I Invasion

      of Privacy.


[8]   Knowledge of a protective order must be proven beyond a reasonable doubt.

      Tharp v. State, 942 N.E.2d 814, 815 (Ind. 2011). There must be substantial

      evidence of “probative value from which a finder of fact could find beyond a

      reasonable doubt” that Christopher violated the protective order. Id. At 818.

      We believe that the State produced sufficient evidence to prove that Christopher

      had knowledge about the protective order against him before his second

      argument with Tina. According to State’s Exhibit 2, Christopher was

      personally served with a protective order at the Kroger in Linwood Square at

      1:07 pm. At trial, when asked whether he was personally served Christopher

      initially said no. However, when asked whether a police officer spoke to him

      the following day concerning a protective order, Christopher said, “Yes. It

      seemed- I was saying, it sounded kind of strange, those words; don’t you gotta

      go to court over that?” Tr. p. 19. While Christopher may have been unsure

      about needing to go to court to have a protective order, his confusion as to

      whether he was personally served does not discredit the fact that, per the record,

      Christopher was served at 1:07 pm. “Not only must the fact-finder determine


      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2485 | July 18, 2017   Page 5 of 7
      whom to believe, but also what portions of conflicting testimony to believe.”

      Atwood, 905 N.E.2d at 484 (Ind. Ct. App. 2009) (citing In re J.L.T. v. State, 712

      N.E.2d 7 (Ind. Ct. App. 1999)). The trial court believed that Christopher was

      personally served at 1:07 pm at the Kroger in Linwood Square and that

      approximately one hour later, Christopher was found again trying to contact his

      wife at that same Kroger and later on at Hardee’s. We will not second guess

      the trial court’s determination in this regard. See Fleck, 508 N.E.2d at 540.

      While Christopher may not have understood the process of receiving a

      protective order, such alleged lack of understanding does not change the fact

      that he was personally served nor that he was made aware of the fact that he

      was not supposed to be in contact with Tina.


[9]   Furthermore, the State used sufficient evidence to prove that the second

      argument that occurred between Christopher and Tina began after the

      protective order was issued. The probable cause affidavit that was completed

      by Officer Perry stated that he was dispatched to the Kroger at the Linwood

      Square Mall and later to the Hardee’s in the same strip mall at about “1413

      hours” or 2:13 pm. Appellant’s App. Vol. II 15. The time at which Officer

      Perry was dispatched was a little over an hour after Christopher had initially

      been served with the protective order. Also, after Officer Perry approached

      Christopher and ran the warrant check he found the protective order. Had the

      protective order been issued after Christopher’s second argument with Tina,

      Officer Perry would not have been able to find the protective order during the

      warrant check. Christopher points to Tina’s inability to recall what time the


      Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2485 | July 18, 2017   Page 6 of 7
       argument between her and Christopher occurred to discredit other evidence

       touching on when the protective order was issued. However, despite her

       confusion during her testimony, “the trier of fact is entitled to determine which

       version of the incident to credit.” Scott v. State, 867 N.E.2d 690, 695 (Ind. Ct.

       App 2007) (citing Reyburn v. State, 737 N.E.2d 1169, 1171 (Ind. Ct. App. 2000)).

       Therefore, we conclude that the State provided sufficient evidence to prove that

       Christopher knew that there was a protective order against him and that said

       warrant was issued prior to his second argument with Tina. The State provided

       sufficient evidence to convict Christopher of Count I Invasion of Privacy. We

       affirm the judgement of the trial court.


[10]   The judgement of the trial court is affirmed.


       Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1611-CR-2485 | July 18, 2017   Page 7 of 7